In view of the character of the neighborhood and the manner in which the defendant's business was conducted, we think the evidence is insufficient to sustain the conclusion that what was done by the defendant amounted to a public nuisance, irrespective of any provisions of the Zoning Resolution.
The judgment of the Appellate Division and that of the Court of Special Sessions should be reversed and the information dismissed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgments reversed, etc. *Page 210